DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Interview Summary of Applicant
Examiner responses that the summary of the discussion between Applicant and the Examiner on May 5, 2022 provided by Applicant in the remarks filed on 05/12/2022 is an accurate summary of the substance of the discussion. Examiner did provide clarification for the Applicant regarding typos Applicant found in the body of the Office Action dated 02/14/2022. Examiner’s response to the amendments and arguments presented on 05/12/2022 will include those clarifications.  
Response to Amendment
Applicant’s amendments to independent claim 8, the cancellation of claims 1-7 and 16-20 non-elected with traverse, the addition of new claims 21-33 and the arguments presented in the response filed 05/12/2022 has overcome the rejections and objection presented in the previous Office Action dated 02/14/2022. Therefore, the Examiner has withdrawn the previously presented rejection and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 8 and 10-15 were rejected as being unpatentable over Chen in view of Takai. Additionally, claim 9 was objected to as being dependent upon a rejected base claim but also indicated as including allowable subject matter and that the claim would be allowable if rewritten in independent form to include the limitations of the base claim and any intervening claim. Presently, Applicant has amended independent claim 8 to include the allowable subject matter of now cancelled claim 9. This amendment and cancellation of claim 9 has overcome the rejection of claims 8 and 10-15 as well as the objection to claim 9 presented in the previous Office Action. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Chen and/or Takai to teach and/or suggest the limitations of independent claim 8 as amended or that teach and/or suggest the method for forming a redistribution layer as recited in independent claim 8 as amended. Therefore, independent claim 8 and claims 10-15 as well as new claim 21-25 depending therefrom are allowable. 
Applicant has also added new independent claims 26 and 31, which include limitations  similar in scope to those of independent claim 8 including the allowable subject matter of cancelled claim 9. These claims are also distinguishable from the disclosures and illustrations of Chen and/or Takai. The prior art also fails to provide other relevant disclosures which teach and/or suggest the method for forming a redistribution layer as recited in new independent claims 26 and 31. Therefore, new independent claims 26 and 31 as well as new claims 27-30 and new claims 32-33 depending therefrom are allowable. With no outstanding rejections and/or objection remaining all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899